Per Curiam.
The appellee, who was the plaintiff, sued the appellants, who were the defendants, upon a promissory note for the payment of 350 dollars, with interest from date. The note is dated February 28, 1856, and due at one year and ten months.
A summons was issued against the defendants, returnable on the second day of the February term, 1858, of said Court, which was returned, and by the return of the sheriff thereon appears to have been served at least ten days before the first day of said term of that Court. Afterwards, *380on the second day of said term, the defendants not appearing, they were regularly defaulted; and thereupon the cause was submitted to the Court, without the intervention of a jury, and the Court being fully advised, found for the plaintiff 390 dollars, 50 cents, upon which finding, judgment was rendered, &c.
E. S. Stone and A. H. Conner, for the appellants.
G. H. Voss, for the appellee.
The following are the errors assigned:
1. The record shows that there was a trial in the Court below, without any issue having been joined by the parties.
2. The damages assessed are excessive, and not warranted by the pleadings.
3. The summons issued against defendants in the Court below, was not made returnable to the first day of the next term, as required by law.
There is nothing in the assignment of errors, as applied to the case at bar. 2 R. S. p. 35, § 37.—Id., p. 350.—Perk. Pr. 147.
The judgment is affirmed with 10 per cent, damages and costs.